DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/09/2021, 11/09/2021, and 1/14/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
3.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for” in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Computer readable media (CRM), under the broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed.  When the specification is silent (no special definition provided in the original disclosure), the BRI of a CRM and a computer readable storage media (CRSM) in view of the state of the art covers a signal per se. Thus, in this case, a claim to a CRM or CRSM is ineligible unless amended to avoid the ineligible signal embodiment.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-3, 11-13 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chipenge Ushernadzero ET AL: "From Antenna Design to High Fidelity, D4 Full Physics Automotive Radar Sensor Corner Case Simulation’, Modelling and Simulation in Engineering, val. 2018, 27 December 201, pages 1-19, ISSN: 1687-5591, DOI: 10.1155/2018/4239725 (provided by applicant, hereafter referred to as Ushernadzero, provided by applicant).

Regarding claim 1, Ushernadzero teaches a method for generating a point-source model for an antenna array (Fig. 6 discloses an antenna array and page 3, section 2, subsection 2.1, first and second paragraphs disclose a numerical method for computing a model of a radar comprising the antenna array) comprising:
generating a source model, the source model modeling at least two active elements of the antenna array and an antenna structure of the antenna array; simulating electromagnetic radiation fields radiated into space by the active elements, the simulating based on the antenna structure modeled at a position within the electromagnetic radiation fields (D1: Fig 7 and page 7; (01: Fig. 6 and page 5, right column, first paragraph, lines 3-5 disclose a source model simulating electromagnetic fields obtained by FEM simulation method of the HFSS commercial simulator of an antenna array comprising a series fed transmit linear patch antenna array with five active elements, shown in detail in Fig. 2, together with an antenna ;
extracting, based on interactions of the electromagnetic radiation fields with the antenna structure, at least one near-field value for each of the active elements (D1: Fig. 6 and page §, right column, first paragraph, lines 3-5, the finite element method, FEM implicitly generates a near-field value for the active elements);
generating far-field radiation patterns for each of the active elements, the generating based on a near-field-to-far-field transformation on the near-field value for the respective active elements (D1: Fig. 6 and page 5, right column, first paragraph, lines 3-5, the finite element method, FEM implicitly computes the far-field of the active elements using a near-field-to-far-field transformation, see for example D3, slide 6, where the total computed far-field of the five active elements is shown in Fig. 3 and Fig. 7(a)); and
outputting the far-field radiation patterns, the far-field radiation patterns effective to simulate, using an asymptotic numerical method, electromagnetic interactions between the antenna array and at least one interaction structure, the asymptotic numerical method simulating the far-field radiation patterns as rays or ray fields (D1: Fig. 6 and page 5, left column second paragraph, lines 11-18 and right column, second paragraph, lines 1-9, disclose that the high frequency asymptotic ray-tracing electromagnetic solver SBR+ from HFSS is used to simulate the interactions of the antenna array and interaction structures bumper and fascia of a vehicle and simulate the far-field of the antenna shown in Fig. 7 and page 7, left column, lines 1-5).

claim 2, Ushernadzero teaches the method of claim 1.  In addition, Ushernadzero teaches wherein the antenna structure of the source model comprises at least one of a surface of the antenna array, a circuit board of the antenna array, a ground plane of the antenna array, a radome of the antenna array, an enclosure of the antenna array, or passive elements of the antenna array (see at least Fig. 6).

Regarding claim 3, Ushernadzero teaches the method of claim 2.  In addition, Ushernadzero teaches wherein the antenna structure comprises at least two passive elements and at least one of the surface, the circuit board, the ground plane, the radome, or the enclosure (see at least Fig. 6);
the method further comprising:
extracting, based on interactions of the electromagnetic radiation fields with the antenna structure, at least one near-field value for each of the passive elements (D1: Fig. 6 and page §, right column, first paragraph, lines 3-5, the finite element method, FEM implicitly generates a near-field value for the active elements); and
generating far-field radiation patterns for each of the passive elements respectively, the generating based on a near-field-to-far-field transformation on the near-field value for the respective passive elements (D1: Fig. 6 and page 5, right column, first paragraph, lines 3-5, the finite element method, FEM implicitly computes the far-field of the active elements using a near-field-to-far-field ; and
wherein the outputting of the far-field radiation patterns comprises outputting the far-field radiation patterns of the active elements and the far-field radiation patterns of the passive elements (D1: Fig. 6 and page 5, left column second paragraph, lines 11-18 and right column, second paragraph, lines 1-9, disclose that the high frequency asymptotic ray-tracing electromagnetic solver SBR+ from HFSS is used to simulate the interactions of the antenna array and interaction structures bumper and fascia of a vehicle and simulate the far-field of the antenna shown in Fig. 7 and page 7, left column, lines 1-5).

Regarding claim 11, Ushernadzero teaches a computer-readable storage media comprising computer-executable instructions for generating a point-source model for an antenna array that, when executed, cause a processor of a computing device to:
generate a source model, the source model modeling at least two active elements of the antenna array and an antenna structure of the antenna array; simulating electromagnetic radiation fields radiated into space by the active elements, the simulating based on the antenna structure modeled at a position within the electromagnetic radiation fields (D1: Fig 7 and page 7; (01: Fig. 6 and page 5, right column, first paragraph, lines 3-5 disclose a source model simulating electromagnetic fields obtained by FEM simulation method of the HFSS commercial simulator of an antenna array comprising a series fed transmit linear patch antenna ; 
extract, based on interactions of the electromagnetic radiation fields with the antenna structure, at least one near-field value for each of the active elements (D1: Fig. 6 and page §, right column, first paragraph, lines 3-5, the finite element method, FEM implicitly generates a near-field value for the active elements);
generate far-field radiation patterns for each of the active elements, the generating based on a near-field-to-far-field transformation on the near-field value for the respective active elements (D1: Fig. 6 and page 5, right column, first paragraph, lines 3-5, the finite element method, FEM implicitly computes the far-field of the active elements using a near-field-to-far-field transformation, see for example D3, slide 6, where the total computed far-field of the five active elements is shown in Fig. 3 and Fig. 7(a)); and
output the far-field radiation patterns, the far-field radiation patterns effective to simulate, using an asymptotic numerical method, electromagnetic interactions between the antenna array and at least one interaction structure, the asymptotic numerical method simulating the far-field radiation patterns as rays or ray fields (D1: Fig. 6 and page 5, left column second paragraph, lines 11-18 and right column, second paragraph, lines 1-9, disclose that the high frequency asymptotic ray-tracing electromagnetic solver SBR+ from HFSS is used to simulate the interactions of the antenna array and interaction structures bumper and fascia of a vehicle and simulate the far-field of the antenna shown in Fig. 7 and page 7, left column, lines 1-5).

Regarding claim 12, Ushernadzero teaches the computer-readable storage media of claim 11.  In addition, Ushernadzero teaches wherein the antenna structure of the source model comprises at least one of a surface of the antenna array, a circuit board of the antenna array, a ground plane of the antenna array, a radome of the antenna array, an enclosure of the antenna array, or passive elements of the antenna array (see at least Fig. 6).

Regarding claim 13, Ushernadzero teaches the computer-readable storage media of claim 12. wherein:
the antenna structure comprises at least two passive elements and at least one of the surface, the circuit board, the ground plane, the radome, or the enclosure (see at least Fig. 6); and
the computer-executable instructions, when executed, further cause the processor of the computing device to:
extract, based on interactions of the electromagnetic radiation fields with the antenna structure, at least one near-field value for each of the passive elements (D1: Fig. 6 and page §, right column, first paragraph, lines 3-5, the finite element method, FEM implicitly generates a near-field value for the active elements); and
generate far-field radiation patterns for each of the passive elements respectively, the generating based on a near-field-to-far-field transformation on the near-field value for the respective passive elements (D1: Fig. 6 and page 5, ; and
output of the far-field radiation patterns comprises outputting the far-field radiation patterns of the active elements and the far-field radiation patterns of the passive elements (D1: Fig. 6 and page 5, left column second paragraph, lines 11-18 and right column, second paragraph, lines 1-9, disclose that the high frequency asymptotic ray-tracing electromagnetic solver SBR+ from HFSS is used to simulate the interactions of the antenna array and interaction structures bumper and fascia of a vehicle and simulate the far-field of the antenna shown in Fig. 7 and page 7, left column, lines 1-5).

Regarding claim 20, Ushernadzero teaches a system for generating a point-source model for an antenna array comprising:
means for generating a source model, the source model modeling at least two active elements of the antenna array and an antenna structure of the antenna array; means for simulating electromagnetic radiation fields radiated into space by the active elements, the simulating based on the antenna structure modeled at a position within the electromagnetic radiation fields (D1: Fig 7 and page 7; (01: Fig. 6 and page 5, right column, first paragraph, lines 3-5 disclose a source model simulating electromagnetic fields obtained by FEM simulation method of the HFSS commercial simulator of an antenna array comprising a series fed transmit linear patch ;
means for extracting, based on interactions of the electromagnetic radiation fields with the antenna structure, at least one near-field value for each of the active elements (D1: Fig. 6 and page §, right column, first paragraph, lines 3-5, the finite element method, FEM implicitly generates a near-field value for the active elements);
means for generating far-field radiation patterns for each of the active elements, the generating based on a near-field-to-far-field transformation on the near-field value for the respective active elements (D1: Fig. 6 and page 5, right column, first paragraph, lines 3-5, the finite element method, FEM implicitly computes the far-field of the active elements using a near-field-to-far-field transformation, see for example D3, slide 6, where the total computed far-field of the five active elements is shown in Fig. 3 and Fig. 7(a)); and
means for outputting the far-field radiation patterns, the far-field radiation patterns effective to simulate, using an asymptotic numerical method, electromagnetic interactions between the antenna array and at least one interaction structure, the asymptotic numerical method simulating the far-field radiation patterns as rays or ray fields (D1: Fig. 6 and page 5, left column second paragraph, lines 11-18 and right column, second paragraph, lines 1-9, disclose that the high frequency asymptotic ray-tracing electromagnetic solver SBR+ from HFSS is used to simulate the interactions of the antenna array and interaction structures bumper and .
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 6-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ushernadzero as applied to claims 1, 3, 11, and 13 above, in view of MAUERMAYER RAIMUND A M ET AL: “Combining the fast irregular antenna field .

Regarding claim 6, Ushernadzero teaches the method of claim 1. 
Ushernadzero does not appear to specifically disclose wherein the active elements comprise patch elements of one or more patch antenna subarray, slot elements of one or more slot antenna subarray, or dipole elements of one or more dipole antenna subarray.
In the same field of endeavor, Mauemayer teaches wherein the active elements comprise patch elements of one or more patch antenna subarray, slot elements of one or more slot antenna subarray, or dipole elements of one or more dipole antenna subarray (see at least Fig. 2). 

Regarding claim 7, Ushernadzero in view of Mauemayer teaches the method of claim 6.  In the obvious combination, Mauemayer teaches wherein the antenna array comprises a radar antenna, a fifth- generation (5G) wireless technology antenna, a 60-Gigahertz wireless network antenna, a Ka-band antenna, or a short-range communication antenna (see at least Fig. 2).

Regarding claim 8, Ushernadzero teaches the method of claim 1. 
Ushernadzero does not appear to specifically teach wherein the asymptotic numerical method comprises a ray- launching method, a geometrical optics method, a ray-launching geometrical optics method, a physical optics method, a geometrical theory of diffraction method, or a physical theory of diffraction method.
In the same field of endeavor, Mauemayer teaches wherein the asymptotic numerical method comprises a ray- launching method, a geometrical optics method, a ray-launching geometrical optics method, a physical optics method, a geometrical theory of diffraction method, or a physical theory of diffraction method (see at least Fig. 2 and section II, pg. 3, left col. lines 10-14).

Regarding claim 9, Ushernadzero teaches the method of claim 1.  
Ushernadzero does not appear to disclose wherein the simulating of the electromagnetic radiation fields radiated into space by the active elements comprises performing a full-wave simulation method that solves for a complete set of Maxwell’s equations.
In the same field of endeavor, Mauemayer teaches wherein the simulating of the electromagnetic radiation fields radiated into space by the active elements comprises performing a full-wave simulation method that solves for a complete set of Maxwell’s equations (see at least Fig. 2, and section II, pg. 3, left col. lines 17-30, disclose using a full wave moment method solver FEKO).

Regarding claim 10, Ushernadzero teaches the method of claim 1. 
Ushernadzero does not appear to specifically disclose further comprising: simulating, using the asymptotic numerical method, the far-field radiation patterns as rays or ray fields radiated into space; and determining interactions of the rays or ray fields with the at least one interaction structure.
In the same field of endeavor, Mauemayer teaches further comprising: simulating, using the asymptotic numerical method, the far-field radiation patterns as rays or ray fields radiated into space; and determining interactions of the rays or ray fields with the at least one interaction structure (see at least Fig. 1 and pg. 2, section II, left col. first paragraph, lines 7-16).

Regarding claim 15, Ushernadzero teaches the computer-readable storage media of claim 11. 
Ushernadzero does not appear to specifically disclose wherein the active elements comprise patch elements of one or more patch antenna subarray, slot elements of one or more slot antenna subarray, or dipole elements of one or more dipole antenna subarray.
In the same field of endeavor, Mauemayer teaches wherein the active elements comprise patch elements of one or more patch antenna subarray, slot elements of one or more slot antenna subarray, or dipole elements of one or more dipole antenna subarray (see at least Fig. 2). 

Regarding claim 16, Ushernadzero in view of Mauemayer the computer-readable storage media of claim 15.  In the obvious combination, Mauemayer teaches wherein the antenna array comprises a radar antenna, a fifth-generation (5G) wireless technology antenna, a 60-Gigahertz wireless network antenna, a Ka-band antenna, or a short-range communication antenna (see at least Fig. 2).

Regarding claim 17, Ushernadzero teaches the computer-readable storage media of claim 11.  
Ushernadzero does not appear to specifically teach wherein the asymptotic numerical method comprises a ray- launching method, a geometrical optics method, a ray-launching geometrical optics method, a physical optics method, a geometrical theory of diffraction method, or a physical theory of diffraction method.
In the same field of endeavor, Mauemayer teaches wherein the asymptotic numerical method comprises a ray- launching method, a geometrical optics method, a ray-launching geometrical optics method, a physical optics method, a geometrical theory of diffraction method, or a physical theory of diffraction method (see at least Fig. 2 and section II, pg. 3, left col. lines 10-14).

Regarding claim 18, Ushernadzero teaches the computer-readable storage media of claim 11.
Ushernadzero does not appear to disclose wherein the simulating of the electromagnetic radiation fields radiated into space by the active elements comprises performing a full-wave simulation method that solves for a complete set of Maxwell’s equations.
In the same field of endeavor, Mauemayer teaches wherein the simulating of the electromagnetic radiation fields radiated into space by the active elements comprises performing a full-wave simulation method that solves for a complete set of Maxwell’s equations (see at least Fig. 2, and section II, pg. 3, left col. lines 17-30, disclose using a full wave moment method solver FEKO).

Regarding claim 19, Ushernadzero teaches the computer-readable storage media of claim 11.
Ushernadzero does not appear to specifically disclose wherein the computer-executable instructions, when executed, further cause the processor of the computing device or another processor of another computing device to: simulate, using the asymptotic numerical method, the far-field radiation patterns as rays or ray fields radiated into space; and determine interactions of the rays or ray fields with the at least one interaction structure.
In the same field of endeavor, Mauemayer teaches wherein the computer-executable instructions, when executed, further cause the processor of the computing device or another processor of another computing device to: simulate, using the asymptotic numerical method, the far-field radiation patterns as rays or ray fields radiated into space; and determine interactions of the rays or ray fields with the at least one interaction structure (see at least Fig. 1 and pg. 2, section II, left col. first paragraph, lines 7-16).
Allowable Subject Matter
12.	Claims 4, 5, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465